3. Appointment of a Member of the Court of Auditors (Mr Gijs M. de Vries, NL) (
(BG) This morning, activists from some environmental organisation took it upon themselves to deface sixteen of the twenty seven national flags of the Member States of the European Union. Whatever the point, whatever the cause, I believe, and I am certain that you will support me, that defacing national symbols should not be tolerated. Furthermore, defacing the Bulgarian national flag is a criminal offence under the Bulgarian criminal code, and the guilty party has to be handed over to the appropriate authorities. I am sure you will agree, regardless of the cause, that defacing national symbols of Member States must not be allowed.